ON PETITION TO REHEAR
CHATTIN, Justice.
Memphis Fire Insurance Company has filed an earnest petition to rehear. To support the petition, able Counsel make an earnest argument to the effect we erroneously held certain conclusions of fact and law; but it is only a reargument of matters considered and determined by this Court in its original opinion. It does not point out any decisive matter of law or fact overlooked. It merely reargues matters which Counsel insists were erroneously decided.
“The office of a petition to rehear is to call the attention of the court to matters overlooked, not those things which Counsel supposes were improperly decided after full consideration.” West *201v. Carr, 212 Tenn. 367, 370 S.W.2d 469 (1963).
The petition is denied at petitioner’s cost.
DYER, C. J., HUMPHREYS and Mc-CANLESS, JJ., and WILSON, Special Judge, concur.